—Appeal by the defendant from a judgment of the Supreme Court, Kings *467County (Vaughan, J.), rendered March 20, 1995, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Insofar as the defendant’s contention that he was denied the effective assistance of counsel is reviewable, we find that the defense attorney’s performance amply met the standard of meaningful representation (see, People v Baldi, 54 NY2d 137). Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.